Citation Nr: 0837289	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  02-17 353	)	DATE
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for tardive dyskinesia claimed as due to medication 
prescribed by VA.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for polyneuropathy claimed as due to medication 
prescribed by VA.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1943 to July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision by the RO.  In January 
and December 2004, the Board remanded the case for additional 
development.


FINDING OF FACT

By written communication received in June 2008, the veteran 
indicated that he no longer wished to pursue his pending 
appeal; as of that date, the Board had not yet promulgated a 
final decision on the issues presented.


CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2007).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran, by way of a written 
communication received in June 2008, indicated that he no 
longer wished to pursue his pending appeal.  As of that date, 
the Board had not yet promulgated a final decision on the 
issues presented.  Because the veteran has expressed a desire 
to terminate the appeal, because he has done so in writing, 
and because the Board had not yet promulgated a decision on 
the appeal at the time of the request for withdrawal, the 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2007).  Further action by the 
Board on this appeal is not appropriate, and the appeal will 
be dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


